  Case 13-83882      Doc 65       Filed 03/14/19 Entered 03/14/19 11:18:49           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: JOSEPH P. GARDNER                     §       Case No. 13-83882
       DARLA J. GARDNER                      §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 11/18/2013.

       2) The plan was confirmed on 04/18/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 10/02/2018.

       6) Number of months from filing or conversion to last payment: 58.

       7) Number of months case was pending: 63.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $48,017.00.

       10) Amount of unsecured claims discharged without full payment: $9,976.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 13-83882      Doc 65       Filed 03/14/19 Entered 03/14/19 11:18:49       Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 80,794.00
      Less amount refunded to debtor(s)                        $ 810.15
NET RECEIPTS                                                                    $ 79,983.85



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 2,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 5,943.07
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 7,943.07

Attorney fees paid and disclosed by debtor(s):               $ 2,000.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed         Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00    4,000.00    4,000.00    2,000.00        0.00
BELL CHASE HOMEOWNERS               Sec          0.00    1,067.25    1,067.25    1,067.25        0.00
JPMORGAN CHASE BANK                 Sec     11,000.00   16,218.83   16,218.83   16,218.83        0.00
INTERNAL REVENUE SERVICE            Pri      5,621.00    5,455.37    5,455.37    5,455.37        0.00
INTERNAL REVENUE SERVICE            Uns          0.00      232.11      232.11      232.11        0.00
BECKET & LEE LLP                    Uns     14,889.00   16,045.44   16,045.44   16,045.44        0.00
ASSOCIATES IN PSYCHIATRY &          Uns         50.00         NA          NA         0.00        0.00
CAP1 / BSTBY                        Uns      7,370.00         NA          NA         0.00        0.00
CHARTER ONE                         Uns        150.00         NA          NA         0.00        0.00
CHARTER ONE BANK NA                 Uns        450.00         NA          NA         0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns        336.00      455.71      455.71      455.71        0.00
DISCOVER BANK                       Uns         25.00      644.19      644.19      644.19        0.00
DISCOVER FIN SVCS LLC               Uns        548.00         NA          NA         0.00        0.00
PORTFOLIO RECOVERY                  Uns      2,910.00    3,168.07    3,168.07    3,168.07        0.00
BECKET & LEE LLP                    Uns        397.00      516.05      516.05      516.05        0.00
OVERSTOCK.COM                       Uns        950.00         NA          NA         0.00        0.00
RBS CITIZENS NA                     Uns        108.00         NA          NA         0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns      9,992.00   11,319.29   11,319.29   11,319.29        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 13-83882      Doc 65       Filed 03/14/19 Entered 03/14/19 11:18:49   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim      Claim      Claim   Principal   Interest
Name                            Class      Scheduled   Asserted   Allowed        Paid       Paid
QUANTUM3 GROUP LLC as agent for Uns         4,547.00   4,894.23   4,894.23   4,894.23       0.00
THINK BANK                      Uns           350.00        NA         NA        0.00       0.00
THINK MUTUAL BANK               Uns         1,966.00   2,079.29   2,079.29   2,079.29       0.00
THINK MUTUAL BANK               Uns         4,000.00   4,000.00   4,000.00   4,000.00       0.00
WELLS FARGO FINANCIAL           Sec         4,284.00   4,701.41   4,701.41   4,701.41       0.00
FIRST NATIONAL BANK OF OMAHA Uns                0.00   1,143.54   1,143.54   1,143.54       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00     100.00     100.00     100.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 13-83882      Doc 65       Filed 03/14/19 Entered 03/14/19 11:18:49     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                       $ 17,286.08      $ 17,286.08                $ 0.00
      Debt Secured by Vehicle                        $ 0.00           $ 0.00               $ 0.00
      All Other Secured                         $ 4,701.41       $ 4,701.41                $ 0.00
TOTAL SECURED:                                 $ 21,987.49      $ 21,987.49                $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00           $ 0.00               $ 0.00
        All Other Priority                      $ 5,455.37       $ 5,455.37                $ 0.00
TOTAL PRIORITY:                                 $ 5,455.37       $ 5,455.37                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 44,597.92      $ 44,597.92                $ 0.00



Disbursements:

       Expenses of Administration               $ 7,943.07
       Disbursements to Creditors              $ 72,040.78

TOTAL DISBURSEMENTS:                                            $ 79,983.85




UST Form 101-13-FR-S (9/1/2009)
  Case 13-83882        Doc 65      Filed 03/14/19 Entered 03/14/19 11:18:49               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
